         Case 1:19-cv-01708-KBJ Document 1 Filed 06/12/19 Page 1 of 37



                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

                                     IN ADMIRALTY



Robert Dexter Weir
c/o American Civil Liberties Union,
125 Broad St., 18th Fl., New York, NY 10004,

Patrick Wayne Ferguson,
c/o American Civil Liberties Union,
125 Broad St., 18th Fl., New York, NY 10004,
                                                    No. 19-cv-______
Luther Fian Patterson
c/o American Civil Liberties Union,
125 Broad St., 18th Fl., New York, NY 10004

David Roderick Williams
c/o American Civil Liberties Union,
125 Broad St., 18th Fl., New York, NY 10004,

                     Plaintiffs,

              v.

United States of America
950 Pennsylvania Avenue, NW
Washington, DC 20530,

Admiral Karl L. Schultz
Commandant, U.S. Coast Guard
2703 Martin Luther King Jr. Avenue, SE
Washington, DC 20020
in his official capacity,

                     Defendants.




              COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
        (U.S. COAST GUARD MISTREATMENT OF CIVILIAN FISHERMEN)
            Case 1:19-cv-01708-KBJ Document 1 Filed 06/12/19 Page 2 of 37



                                        INTRODUCTION

       1.      This case arises out of the forced disappearance and 32 days of inhumane

treatment of four Jamaican fishermen, Robert Dexter Weir, Patrick Wayne Ferguson, Luther

Fian Patterson, and David Roderick Williams, at the hands of the United States Coast Guard

and/or its officers (“Coast Guard”). After stopping their fishing boat in the Caribbean Sea, the

Coast Guard seized the fishermen; removed them from their boat, which Coast Guard officers

then destroyed; forced them to strip naked, supplying them with paper-thin coveralls; chained

them to the decks of multiple Coast Guard ships, which made stops in Guantanamo Bay, the U.S.

Virgin Islands, Puerto Rico, and Miami; and held them incommunicado for more than a month,

all while denying them access to shelter, basic sanitation, proper food, and medical care.

       2.      On September 14, 2017, the Coast Guard seized the men in international waters

off the coast of Haiti. The Coast Guard destroyed their Jamaican-registered boat, the Jossette

WH 478 (the “Jossette”), and detained the men, chaining them to the open decks of four Coast

Guard ships for over a month in patently inhumane conditions.

       3.      For all but one week of their detention, the Coast Guard kept the men outdoors on

the decks of those ships and exposed to the elements at all times, even as they sailed into a

hurricane. The men’s skin burned and blistered in the sun. They were drenched and chilled by

rain and sea water. The Coast Guard deprived the men of adequate bedding, food and water, as

well as washing and sanitation facilities.

       4.      Coast Guard officers also deprived the men of medical treatment for injuries they

sustained onboard. They were rarely permitted to wash the salt and grime from their skin. The

Coast Guard left their wounds untreated for weeks. One of the men had to have two teeth pulled

due to infections. Three of them still suffer from persistent fungal infections.



                                                  2
            Case 1:19-cv-01708-KBJ Document 1 Filed 06/12/19 Page 3 of 37



       5.      The Coast Guard held the men completely incommunicado, refusing their

repeated and desperate pleas to contact their families in Jamaica to let them know they were

alive. On each of the four ships, Coast Guard officers told the men that it was against policy to

allow them to call their families. The men knew that their families would assume they had

perished at sea if they did not hear from them after their disappearance during a fishing trip.

       6.      As the weeks ground on with no end to their captivity in sight, the men became so

fearful, distressed, and hopeless about their situation that they contemplated taking their own

lives by jumping overboard; only thoughts of their loved ones back home—and their chains—

prevented them from doing so.

       7.      The Coast Guard finally delivered the men to Miami after more than a month of

secret detention at sea. Although the Coast Guard claims it initially apprehended the men

because it suspected that they were trafficking marijuana, not even a trace of marijuana was ever

found onboard the Jossette or on any of the men. The men were neither tried nor convicted of

any drug-related offense.

       8.      Instead, the men were charged under 18 U.S.C. § 2237(a)(2)(B) with providing

the Coast Guard with false information about their intended destination during the Coast Guard’s

initial boarding of the Jossette. They pled guilty to that charge only because they were advised

by their attorneys that doing so would guarantee their return home to their families in the shortest

time possible and that fighting the charge could require them to spend additional months, if not

years, in pretrial detention in a country that they never sought to enter. On August 30, 2018, after

serving their sentences and spending a further two months in federal immigration detention due

to delays in their removal caused by the U.S. government, the United States removed the four

men to Jamaica.



                                                 3
            Case 1:19-cv-01708-KBJ Document 1 Filed 06/12/19 Page 4 of 37



       9.      As a result of their initial 32-day inhumane and incommunicado detention on

board Coast Guard vessels, the men suffered physical and psychological trauma, which they

continue to suffer to this day. The men also returned to their families financially ruined. When

the Coast Guard captured them, the officers stripped them of nearly all of their personal

possessions, confiscated their national identity cards and driving and fishing licenses, and

destroyed their fishing boat and equipment.

       10.     The men desire and intend to return to fishing as their primary source of

livelihood, which requires them to travel regularly in international waters, but fear that if they do

so, their property will again be seized and destroyed and that they will again be subjected to

inhumane and incommunicado detention pursuant to Coast Guard policy.

       11.     Three of the men have recently returned to fishing but remain fearful of being

apprehended and detained by the Coast Guard again. Mr. Weir and Mr. Patterson restrict their

fishing trips to Jamaican territorial waters only and Mr. Williams to the reef a few hundred feet

from his home. Mr. Ferguson remains so traumatized by the Coast Guard’s destruction of his

boat and his inhumane and incommunicado detention that he has not fished again since returning

to Jamaica.

       12.     Upon information and belief, Defendants have a policy or regular practice of

interdicting small vessels in international waters, searching those vessels and their crewmembers

for drugs, and destroying those vessels and detaining their crew members on U.S. Coast Guard

ships under inhumane conditions and incommunicado for prolonged periods of time beyond the

time reasonably necessary to bring them before a court, regardless of whether any drugs are

found aboard. Plaintiffs formerly fished in international waters for a living. Plaintiffs believe that

the injuries they have suffered were pursuant to Defendants’ policy and practice.



                                                  4
          Case 1:19-cv-01708-KBJ Document 1 Filed 06/12/19 Page 5 of 37



       13.     Plaintiffs bring this suit under general admiralty and maritime tort law to recover

damages for the physical and psychological trauma they have suffered and continue to suffer as a

consequence of their unlawful seizure; the Coast Guard’s destruction of their boat and other

property and their 32 days of inhumane and incommunicado detention by the Coast Guard.

Plaintiffs also seek declaratory and injunctive relief against the Coast Guard so that they can

once again freely pursue their trade as fishermen in international waters near Jamaica, without

exposure to Defendants’ unlawful policy and practice.


                                 JURISDICTION AND VENUE

       14.     This court has jurisdiction under 28 U.S.C. § 1333 as the conduct complained of

occurred upon navigable waters and involved conduct that had a potentially disruptive effect on

maritime commerce, and the claims arise under general admiralty and maritime law. The Court

has authority to grant declaratory and injunctive relief under the Declaratory Judgment Act, 28

U.S.C. §§ 2201-2202, and under the Court’s inherent equitable jurisdiction.

       15.     The Suits in Admiralty Act, 46 U.S.C. §§ 30901-30913 (2006) (“SIAA”), waives

the United States’ sovereign immunity for Plaintiffs’ First and Third through Eleventh Claims

for Relief, and the Public Vessels Act, 46 U.S.C. §§ 31101-31113 (2006) (“PVA”), does so for

Plaintiff Ferguson’s Second Claim for Relief, the Coast Guard’s destruction of his fishing boat.

       16.     Venue for suits under the SIAA is proper in this district under 46 U.S.C. § 30906.

Non-resident aliens can “bring suit in any district on grounds that otherwise they would have no

forum in which to sue.” 1 Venue for suits under the PVA is proper under 46 U.S.C. § 31104,

which allows “non-residents to sue in any district court in the United States.”


1
  Malajalian v. United States, 504 F.2d 842, 844 (1st Cir. 1974) (collecting cases brought under
the SIAA). See also St. John Marine Co. v. United States, 91 Civ. 4861 (SWK), 1994 WL
281937 at *5, 1994 U.S. Dist. LEXIS 8334 (S.D.N.Y. June 22, 1994) (Greek corporation with no
                                                 5
          Case 1:19-cv-01708-KBJ Document 1 Filed 06/12/19 Page 6 of 37



                                            PARTIES

       17.     Plaintiff Robert Dexter Weir is a Jamaican citizen. Mr. Weir is a fisherman by

trade. On September 14, 2017, Mr. Weir was the captain of the Jossette, which the Coast Guard

interdicted and destroyed. Before delivering him for prosecution in Miami, the Coast Guard

secretly detained and abused Mr. Weir onboard four Coast Guard ships for more than a month,

until October 16, 2017. On January 4, 2018, pursuant to a plea agreement, Mr. Weir pleaded

guilty to providing false information to a federal law enforcement official during a boarding of a

vessel, 18 U.S.C. § 2237(a)(2)(B), and was sentenced to ten months’ imprisonment. Mr. Weir

currently lives in Clarendon, Jamaica, with his long-term girlfriend and his family. Mr. Weir has

never been involved in trafficking drugs.

       18.     Plaintiff Patrick Wayne Ferguson is a Jamaican citizen. Mr. Ferguson is a

fisherman by trade, and the registered owner of the Jossette. On September 14, 2017, Mr.

Ferguson was a member of the crew of the Jossette when it was interdicted and destroyed by the

Coast Guard. Before delivering him for prosecution in Miami, the Coast Guard secretly detained

and abused Mr. Ferguson onboard four Coast Guard ships for more than a month. On January 4,

2018, pursuant to a plea agreement, Mr. Ferguson pleaded guilty to providing false information

to a federal law enforcement official during a boarding of a vessel, 18 U.S.C. § 2237(a)(2)(B),

and was sentenced to ten months’ imprisonment. Mr. Ferguson currently lives in Kingston,

Jamaica, with his long-term girlfriend and their five children. Mr. Ferguson has never been

involved in trafficking drugs.

       19.     Plaintiff Luther Fian Patterson is a Jamaican citizen. Mr. Patterson is a fisherman

by trade. On September 14, 2017, Mr. Patterson was a member of the crew of the Jossette when


business operations in the United States could bring suit under the SIAA in the Southern District
of New York).
                                                6
          Case 1:19-cv-01708-KBJ Document 1 Filed 06/12/19 Page 7 of 37



it was interdicted and destroyed by the Coast Guard. Before delivering him for prosecution in

Miami, the Coast Guard secretly detained and abused Mr. Patterson onboard four Coast Guard

ships for more than a month. On January 5, 2018, pursuant to a plea agreement, Mr. Patterson

pleaded guilty to providing false information to a federal law enforcement official during a

boarding of a vessel, 18 U.S.C. § 2237(a)(2)(B), and was sentenced to ten months’

imprisonment. Mr. Patterson currently lives in Rose Hall, Jamaica, with his girlfriend. Mr.

Patterson has never been involved in trafficking drugs.

       20.     Plaintiff David Roderick Williams is a Jamaican citizen. Mr. Williams is a

fisherman by trade. On September 14, 2017, Mr. Williams was a member of the crew of the

Jossette when it was interdicted and destroyed by the Coast Guard. Before delivering him for

prosecution in Miami, the Coast Guard secretly detained and abused Mr. Williams onboard four

Coast Guard ships for more than a month. On January 4, 2018, pursuant to a plea agreement, Mr.

Williams pleaded guilty to providing false information to a federal law enforcement official

during a boarding of a vessel, 18 U.S.C. § 2237(a)(2)(B), and was sentenced to ten months’

imprisonment. Mr. Williams currently lives in Whitehouse, Jamaica, with his long-term

girlfriend and their thirteen-year-old daughter. Mr. Williams has never been involved in

trafficking drugs.

       21.     Pursuant to the SIAA and the PVA, Defendant United States of America is

responsible for all the acts and omissions of the Coast Guard and of its personnel described

below. Their conduct is attributable to Defendant because U.S. agents, the Coast Guard and/or its

officers, acting within the scope of their employment, seized Plaintiffs and destroyed their

fishing boat and other property while in international waters; and detained and abused Plaintiffs

while they were onboard U.S.-flagged ships on international waters.



                                                 7
          Case 1:19-cv-01708-KBJ Document 1 Filed 06/12/19 Page 8 of 37



        22.     Defendant Admiral Karl L. Schultz is the Commandant of the Coast Guard. He is

responsible for all world-wide Coast Guard activities and Coast Guard personnel. Defendant

Schultz is sued in his official capacity for purposes of declaring unlawful and enjoining the Coast

Guard’s policy and practice described below.


                                  FACTUAL ALLEGATIONS

        23.     On the night of September 13, 2017, Plaintiffs Weir, Ferguson, Patterson, and

Williams left the Half Moon Bay fishing village, near Falmouth, Jamaica, in a thirty-two foot,

wood-and-fiberglass, two-engine inshore Jamaican-registered fishing boat, the Jossette. Also on

board was a fifth crewmember, George Garee Thompson, who is also a Jamaican national and

fisherman. The crew was headed for the Morant Cays, an offshore island group located in

Jamaican territorial waters about seven to eight hours from Falmouth, and a well-known place to

fish at that time of year.

        24.      A few days earlier, Mr. Ferguson, the owner of the Jossette, had arranged for

fish-traps to be set in the waters surrounding the cays, and the crew of the Jossette was returning

to retrieve fish from the traps. They were also planning to line-fish for tuna and snapper on the

way there and back. The crew planned to spend the next day out on the cays and to return late the

next evening, on September 14, 2017. The crew informed their family members of their plans,

and their family members expected them to return by the evening of September 14.

        25.     Each crewmember had his fishing gear with him and an overnight bag containing

his national identity cards, fishing and driving licenses, and a change of clothing.

        26.     Also onboard were Mr. Ferguson’s fighting cock, Jah Roos, which Mr. Ferguson

had brought with him because he did not have anyone to look after it while he was gone, and a

small plastic bucket of clothes for his two-year-old daughter, France. He had purchased the


                                                 8
            Case 1:19-cv-01708-KBJ Document 1 Filed 06/12/19 Page 9 of 37



clothes earlier that day, but had not had an opportunity to drop them at his house before setting

out for Morant Cays. He planned to give them to his daughter’s mother upon his return the next

day.

       27.      Several hours after leaving Half Moon Bay, an unexpected storm blew up. The

Jossette’s main engine lost power and, reduced to using only a small 75-horsepower engine, the

boat drifted off course in the stormy seas.

       28.     At first light on September 14, the crew realized that they had overshot the

Morant Cays and were lost. In the hope of finding their bearings, they decided to navigate toward

a landmass they saw far in the distance and from there find their way back home. The men did

not know that the landmass was Haiti.

       29.     Later that morning, officers onboard the United States Coast Guard Cutter

Confidence (WMEC 619) (“Confidence”), spotted the Jossette as it headed towards Haiti. The

officers wrongly suspected that the boat and its crew were involved in trafficking drugs, and

dispatched four armed Coast Guard officers in a high-powered speedboat to stop, board, and

search the Jossette and its crew.

       30.     The Coast Guard speedboat intercepted the Jossette around noon on September

14, 2017.

       31.     Only when the Coast Guard speedboat pulled right alongside the Jossette did the

crew realize it was a Coast Guard vessel. The men saw four Coast Guard officers onboard the

speedboat, three of whom were pointing guns at them. One of them ordered the Josette crew to

move to the front of the boat and to place their hands where they were visible. All the men on

board the Jossette complied.




                                                 9
          Case 1:19-cv-01708-KBJ Document 1 Filed 06/12/19 Page 10 of 37



        32.     One of the officers asked the men what their nationalities were and where the boat

was registered. Each of the men responded that they were Jamaican and Mr. Weir replied that the

boat was registered in Whitehouse, Jamaica. Mr. Ferguson added that he was the boat’s owner.

One of the officers asked the crew what they were doing in that area of the Caribbean Sea. Mr.

Weir explained that the crew had left the fishing village near Falmouth intending to go fishing

off the Morant Cays, but that they had gotten lost on the way and were trying to find their way

back to Jamaica.

        33.     Two of the Coast Guard officers boarded the Jossette.

        34.     The men explained to the officers that they were fishermen and produced their

identification. Mr. Ferguson gave the boat’s registration documentation to one of the officers.

        35.     The officers searched the men and the boat. While they did so, Mr. Weir again

explained to the officers that that they had gotten lost on their way to the Morant Cays where

they planned to fish and that they were trying to find their way back to Jamaica. Mr. Weir asked

the officers if they knew what the landmass in the distance was. One of the officers responded

that it was Haiti.

        36.      The two Coast Guard officers remained onboard the Jossette for about three or

four hours, searching the boat and the crew. During this time, the Confidence drew close.

        37.     Although the Coast Guard officers exhaustively searched each crewmember and

the Jossette for evidence of drugs, including by using an ion-scan detection device, they found

no marijuana or trace of marijuana on the Jossette or its crew. No marijuana or traces of

marijuana were ever found on the Jossette or any of its crew.




                                                10
           Case 1:19-cv-01708-KBJ Document 1 Filed 06/12/19 Page 11 of 37



       38.     Despite this lack of evidence, one of the officers told the men that the Coast

Guard was going to transport them from the Jossette to the Confidence where they would be

detained for further investigation. The officer did not explain why.

       39.     Shocked by this turn of events, the men initially refused to leave their boat. But

when the officers pointed guns at them, they complied; each of the men took his overnight bag

and got into the speedboat. Two Coast Guard officers remained on the Jossette to continue the

search. As they searched, they found Jah Roos and, after obtaining orders to do so from their

Commanding Officer, killed the bird. Meanwhile, the other two officers transported the men a

short distance to the Confidence.

                 Detention on the Confidence and Destruction of the Jossette

       40.     Once onboard the Confidence, Coast Guard officers took down each of the men’s

names and nationalities and ordered them to remove their clothes and shoes. The Coast Guard

gave each of them white paper-thin coveralls and a pair of thin, disposable slippers to wear

instead.

       41.     The officers confiscated the men’s clothing and overnight bags.

       42.     Coast Guard officers then marched the men towards the bow of the ship, where

the officers chained each of them by one of their ankles to metal cables that ran the breadth and

length of the ship’s deck. The Coast Guard had already detained approximately thirty other men

at the ship’s bow. All of them were dressed in the same white coveralls, and chained by one of

their ankles to the metal cables affixed to the deck. The Plaintiffs later learned that these men

were from Latin American countries, including Panama and Honduras, and that some had

already been onboard for several weeks.




                                                 11
            Case 1:19-cv-01708-KBJ Document 1 Filed 06/12/19 Page 12 of 37



           43.   As darkness fell, the Plaintiffs sat chained to the deck. They could see the

Jossette floating nearby and watched in disbelief as a Coast Guard officer fired a flare at the

Jossette. The boat burst into flames and then sank after Coast Guard officers riddled its hull with

bullets.

           44.   Shortly thereafter, the Confidence set sail in an eastward direction. Although the

men did not know it then, this would be the beginning of more than a month of inhumane and

incommunicado detention for them, chained to the decks of four different Coast Guard ships.

           Detention on the Confidence and at the U.S. Naval Base at Guantanamo Bay

           45.   The Confidence sailed for about three nights and four days before it reached the

U.S. Naval Base at Guantanamo Bay. For that entire period onboard the Confidence, the Coast

Guard held the Plaintiffs in inhumane conditions. Each of them remained chained by one of their

ankles to one of a number of thick metal cables that ran the length and breadth of the deck at the

ship’s bow. The shackles were painful, cutting into the men’s ankles, and greatly restricting their

movements. While they were chained, the men could stand, sit, or lie down, only at one spot on

the cable. The only time the Coast Guard released the men from the cable was to allow them to

relieve themselves in buckets or over the side of the ship.

           46.   The sole shelter the Coast Guard provided the Plaintiffs with was a plastic

tarpaulin that the Coast Guard had strung up and suspended over them. It provided little

protection from the wind, rain, and sun. The men’s skin quickly blistered due to exposure to the

constant sun, wind, and salt air.

           47.   The Coast Guard failed to provide the men with even rudimentary sanitation and

washing facilities. They had to urinate over the side of the ship and defecate in a metal bucket.




                                                  12
         Case 1:19-cv-01708-KBJ Document 1 Filed 06/12/19 Page 13 of 37



They were permitted only a single cold-water shower in the four days that they were aboard the

Confidence.

       48.      The Coast Guard provided the men with only a thin rubber mat to sleep on and a

thin blanket.

       49.      The Coast Guard provided the men with three identical meals a day: a meager

ration of cold rice and beans. The only water the Coast Guard gave them to drink was briny and

made them nauseous.

       50.      The Coast Guard’s provisions for the men’s health and safety fell far below the

minimum standards for multiday sea voyages. Because of the substantial risks caused by

constant and prolonged exposure to the elements, the men would never spend longer than a day

or two on the exposed deck of a small fishing boat such as the Jossette and, if they were on

longer voyages, they would overnight on one of the cays where they had protection from the

elements.

       51.      The men repeatedly begged the Coast Guard officers guarding them to allow them

to make a phone call home to their families to let them know they were still alive. The officers

refused all their requests, and also refused their requests that the Coast Guard inform their

families that the men had not died at sea.

       52.      About four days after their capture, on or around September 18, the Confidence

docked at the U.S. Naval Base at Guantanamo Bay. After removing the other approximately

thirty men from the ship and transporting them to another part of the Naval Base, the Coast

Guard also removed the Jossette’s crew from the Confidence.

       53.      On information and belief, the other men previously detained on the ship were

flown to Miami for criminal arraignment. But the Jossette’s crew was not. Instead, Coast Guard



                                                 13
            Case 1:19-cv-01708-KBJ Document 1 Filed 06/12/19 Page 14 of 37



officers transferred them overland to a second Coast Guard ship docked elsewhere at the Naval

Base. Following this transfer, the Coast Guard continued to subject the men to weeks of

inhumane conditions and incommunicado detention.

                            Detention on Second Coast Guard Ship

       54.      Plaintiffs are unaware of the name of the second ship on which the Coast Guard

detained them. Once the Coast Guard had moved the men onboard the second ship, Coast Guard

officers chained each of them by one of his ankles to a metal cable that was fixed to the deck at

the ship’s bow, just as they had done onboard the Confidence. No other detainees were onboard

the ship.

       55.      The captain of the second Coast Guard ship told the men that he had orders to

continue to detain them, but he refused to say for how long or where they were going. The men

believed that the Coast Guard was taking them back to Jamaica.

       56.      The men asked the Coast Guard officers guarding them on this second vessel to

speak with their families to let them know that they were still alive. When the officers denied

their requests, they asked the captain of the second ship to make a phone call on their behalf. He

refused their requests, telling them that it was not permitted under Coast Guard policy. The men

made many similar requests of other Coast Guard officers on this ship, and all their requests

were met with the same response.

       57.      The Coast Guard held the men overnight chained to the deck of the ship. The next

day, on or around September 19, 2017, the ship set sail for Puerto Rico, although Hurricane

Maria, a Category 5 hurricane and the deadliest Atlantic hurricane in more than a decade, was

churning nearby.




                                                14
         Case 1:19-cv-01708-KBJ Document 1 Filed 06/12/19 Page 15 of 37



       58.     The Coast Guard detained the men on the second ship, chained outdoors on its

deck, for more than a week. The conditions to which the Coast Guard subjected the men during

that time were even worse than those on the Confidence.

       59.     Even during the worst of the storm when high winds battered the men and rain

and seawater constantly drenched them, the Coast Guard refused to allow the men to shelter

inside the ship. The Coast Guard officers guarding the men also denied their repeated requests

for a tarpaulin to shelter them, telling the men that there were no tarpaulins onboard.

       60.     As the wind howled, the ship violently pitched, rolled, and swayed, and waves

repeatedly crashed over the deck; the men were consumed with terror. Chained to the ship’s deck

and unable to protect themselves from the storm’s ferocity, for hours the men feared that they

would be severely injured during the storm or that the cables would break and that they would be

washed overboard to their deaths.

       61.     For the duration of their time on this second ship, the Coast Guard refused to

provide the men with proper bedding; the Coast Guard instead gave them two thin sheets that

offered little-to-no protection from the ship’s rough, rusty metal deck or from the biting damp

and cold during the nights and early mornings. At the beginning of their journey on this ship,

before the hurricane, the men fashioned “mattresses” from cardboard that they found in the open

garbage bins near where they were chained. Once the storm hit, those make-shift “mattresses”

quickly became waterlogged and useless, the cardboard disintegrating as it was drenched. As a

result of the pain from their shackles and lack of bedding and protection from the elements, as

well as the growing fear and uncertainty about what was to happen to them, the men were barely

able to sleep, during the night or day.




                                                15
         Case 1:19-cv-01708-KBJ Document 1 Filed 06/12/19 Page 16 of 37



        62.     As on the Confidence, the Coast Guard also did not provide the men with

adequate sanitation or washing facilities on the second ship. Instead, the men were given only a

shared metal bucket for a toilet, and were permitted only to shower about two or three times in

cold water. The men became caked in salt and developed painful saltwater rashes and fungal

infections.

        63.     The Coast Guard provided the men with food that was rancid and consisted only

of small helpings of cold rice and beans. The only drinking water the Coast Guard gave the men

was briny and made them nauseous.

        64.     Each of the men developed ear, nose, throat, chest, and skin infections from

constant exposure to the sun, heat, cold, wind, rain, and seawater. They requested medical

treatment for their injuries, but the Coast Guard personnel told them that there was no doctor

onboard. Their injuries went untreated.

        65.     About three days after leaving Guantanamo Bay, the ship arrived in St. Thomas,

the U.S. Virgin Islands. The ship docked in the harbor there for several hours.

        66.     Then the ship set sail for Puerto Rico, where about three days and three nights

later, it docked at a pier in the Port of San Juan. Before reaching the pier in the Port of San Juan,

despite previously refusing to provide the men with a tarpaulin for shelter during the hurricane,

the Coast Guard covered the area where it was holding them with a dark tarpaulin. On

information and belief, the Coast Guard deliberately used the tarpaulin to hide the men from

onlookers, as the men would otherwise have been visible from the pier. Whenever one of the

men attempted to lift the tarpaulin to look outside, a Coast Guard officer reprimanded them and

pulled the tarpaulin down again. It was so dark under the tarpaulin that the men could barely see

their hands in front of their faces.



                                                 16
         Case 1:19-cv-01708-KBJ Document 1 Filed 06/12/19 Page 17 of 37



        67.       While in port, the Coast Guard did not allow the men to discard the contents of

their metal-bucket toilet or to use the ship’s indoor toilet. Instead, they had to sit next to the

bucket, filled with feces, for the two days and two nights that the ship remained there.

        68.       On one of those days, the men saw a Coast Guard officer talking on a cell phone.

They begged and pleaded with him to allow them to make a call home to their families or at least

to call their families on their behalf, but, like every other Coast Guard officer, this officer refused

their requests.

        69.       Increasingly suffering from the inhumane conditions of their confinement,

including the pain from rashes, infections, and other ailments, distraught by the seemingly

indefinite nature of their incommunicado detention, and tormented by the certainty that their

families believed them to be dead, the men had recurring thoughts of killing themselves. Only

thoughts of their loved ones waiting for them back home and encouragement from one another to

stay strong stopped them from acting on these thoughts.

        70.       After leaving the Port of San Juan, the ship sailed for a day and a night. The next

day, when the men believed that they were somewhere off the coast of Puerto Rico, the Coast

Guard transferred the men to a third Coast Guard ship.

                               Detention on Third Coast Guard Ship

        71.       The Coast Guard detained Plaintiffs on the third ship for more than a week, until

about October 13, 2017. No other detainees were held with them. On information and belief, the

Coast Guard sailed the third ship off the coast of Puerto Rico this entire period.

        72.       Although the men remained chained by one of their ankles to metal cables that

were fixed to the ship’s deck (as on the other two ships) the remaining conditions of their

confinement were not as bad as on the first two ships.


                                                   17
         Case 1:19-cv-01708-KBJ Document 1 Filed 06/12/19 Page 18 of 37



       73.     The Coast Guard allowed the men to sleep under a covered enclosure and

provided each of them with a rubber mat to sleep on and a blanket.

       74.     The Coast Guard allowed the men to use an enclosed portable toilet and to shower

every other day.

       75.     The Coast Guard provided the men with three meals a day that were better than

the food on the other two ships; the rice and beans was supplemented with some meat or chicken,

and occasionally the Coast Guard gave the men fruits and vegetables. But the water the Coast

Guard provided did not improve; it was the same briny water that the Coast Guard had provided

to the men on the previous ships, and it continued to make the men nauseous. The men drank

less and less water, and began to experience symptoms of dehydration, including severe

exhaustion, dizziness, and headaches.

       76.     The Coast Guard officers on this ship provided the men with some medical

treatment for their injuries. A medic saw each Plaintiff and provided each of them with some

treatment for their physical injuries. The medic made a number of follow-up visits, treating Mr.

Williams for his severe toothache and also providing him and the other men with treatment for

their persistent severe headaches, ear, nose, throat, chest, and skin infections.

       77.     The men continued to request to make phone calls home to their families, or for

the Coast Guard to make calls on their behalf. The Coast Guard continued to refuse their

requests, telling the men, as other Coast Guard officers had told them before, that such calls were

against Coast Guard policy. The men continued to be tormented by thoughts of their families’

excruciating and wholly unnecessary grieving.




                                                 18
          Case 1:19-cv-01708-KBJ Document 1 Filed 06/12/19 Page 19 of 37



                             Detention on Fourth Coast Guard Ship

        78.     On or about October 13, 2017, the Coast Guard transferred the men to a fourth

Coast Guard ship. On information and belief, the transfer took place in the waters off Puerto

Rico. No other detainees were onboard, and the Coast Guard officers did not tell the men where

they were going or for how long they would be held. The men again requested to make a call

home, but the Coast Guard officers refused their requests.

        79.     The conditions onboard the fourth ship were the worst thus far. The Coast Guard

chained the men by one of their ankles to a cable fixed to the deck on the ship’s uncovered bow.

As on the other three ships, the chains were painful, cutting into the men’s ankles, and made

sleeping difficult. The chains used on this ship and the other three ships cut so deeply that they

left physical scarring on the men’s ankles that remained for a year and psychological scars that

are still with them.

        80.     The Coast Guard detained the men in chains fully exposed to the sun, wind, and

rain at all times.

        81.      The Coast Guard released the men from the cable only to use the “toilet,” which

was a shared metal bucket, and only on one other occasion: to use a cold, salt-water shower after

a sewage pipe next to them burst, soaking the deck and the men in feces and other excrement.

        82.     The Coast Guard provided the men only with one thin blanket each and nothing

for them to sleep on. They shivered, soaked in sewage and seawater. On this ship, as on the

others, the men barely slept because of the harsh conditions and the fear, uncertainty, and

increasing hopelessness of their situation.

        83.     The only food the Coast Guard served the men consisted of small portions of rice

and beans three times a day. The food was served cold and was often rancid, making it virtually

inedible. When the men complained about it to the officers guarding them, the officers said that
                                                 19
         Case 1:19-cv-01708-KBJ Document 1 Filed 06/12/19 Page 20 of 37



there was nothing else to give them as the kitchen had run out of food. But even as they were

told there was no food, the men could smell fresh meals being cooked somewhere on the deck

below where the Coast Guard had chained them.

       84.     At no point during the men’s 32-day detention did the Coast Guard ever inform

the men how long they would be held at sea or where they were to be taken. When the ships

docked at Guantanamo Bay, the U.S. Virgin Islands, and Puerto Rico, and the men remained

chained to the ships’ decks, they began to fear that the Coast Guard would hold them indefinitely

or, worse still, kill them by throwing them overboard. This fear increased each time the ship

docked and the men were placed on yet another ship, as did the men’s fear that the egregious

conditions would result in their death.

       85.     The fourth ship docked in Miami on the afternoon of October 16, 2017, and the

Coast Guard finally delivered the men into the custody of U.S. officials who introduced

themselves as agents of the U.S. Drug Enforcement Administration.

       86.     The men spent more than a month in inhumane, incommunicado detention,

chained to the exposed decks of the four coast guard ships, wracked by fear, uncertainty and

hopelessness. By the time the Coast Guard brought them to the United States, the men’s physical

appearances had changed dramatically. They were gaunt, and each of them had lost a significant

amount of his body weight because of the lack of adequate food and water, sleep deprivation,

and other physical and psychological trauma caused by the egregious conditions of their

incommunicado confinement.

                      The Men’s Families Mourn their Relatives as Dead

       87.     Meanwhile, as the Coast Guard detained the Plaintiffs for weeks, their families

became increasingly concerned for their safety after the men did not return home on September


                                               20
         Case 1:19-cv-01708-KBJ Document 1 Filed 06/12/19 Page 21 of 37



15, 2017 as expected. Some of their family members made inquiries with the Jamaican Police

and Coast Guard, filing missing-person reports on their loved ones’ disappearance; others made

inquiries with local government officials and other fishermen in the area. In desperation, some

family members posted Facebook notices seeking information on the men’s whereabouts. All of

these efforts were to no avail.

       88.     As the weeks went by with no word from the men, some family members

considered them lost at sea, and mourned their deaths. Mr. Weir’s family began to give away his

clothes and other personal possessions, and neighbors began taking his livestock, including

goats, pigs, and chickens. Mr. Ferguson’s family gave away his vehicle, as did Mr. Patterson’s,

together with his herd of fifteen goats. And Mr. Williams’ family gave away many of his clothes

and personal possessions and began to make arrangements for his funeral.

                           Arrest and Detention in the United States

       89.     On October 18, 2017, the United States charged Plaintiffs in a Criminal

Complaint with one count each of conspiracy to possess with intent to distribute marijuana, in

violation of 46 U.S.C. §§ 70503(a)(1) and 70506(b). The men pleaded not guilty to these charges

and were detained pending trial.

       90.     On December 13, 2017, the United States filed an Information, which charged the

men with “knowingly and intentionally provid[ing] materially false information to a Federal law

enforcement officer during a boarding of a vessel regarding the vessel’s destination,” in violation

of 18 U.S.C. § 2237(a)(2)(B). And, on January 4 and 5, 2018, pursuant to written plea

agreements, the men each pleaded guilty to this charge. Specifically, the plea agreements

stipulated that they claimed that their destination was the waters near the coast of Jamaica where




                                                21
         Case 1:19-cv-01708-KBJ Document 1 Filed 06/12/19 Page 22 of 37



they intended to fish when they were in fact destined for Haiti. A federal court sentenced them

each to ten months’ imprisonment.

       91.     In fact, the men had not lied to the Coast Guard officers on the Jossette. They

pleaded guilty because they were told that it was the quickest and surest way to get back to their

homes and families in Jamaica and to put an end to their nightmare.

       92.     At their sentencing hearing the Assistant U.S. Attorney prosecuting their case

acknowledged that it would, in fact, have taken “a miracle” to prove to a jury that there were

ever any drugs on the men’s boat, one that he “could not have pulled off.”

       93.      On August 30, 2018, after serving their sentences and spending a further two

months in federal immigration detention due to delay caused by the U.S. government, the United

States removed the men to Jamaica.

              The Men’s Return Home and the Ongoing Effects of their Ordeal

       94.     In the months since the men returned to their homes and families in Jamaica, the

four Plaintiffs, Mr. Weir, Mr. Ferguson, Mr. Patterson, and Mr. Williams, all continue to suffer

the physical and psychological effects of the trauma of their 32-day inhumane and

incommunicado detention by the Coast Guard. They have also suffered and continue to suffer

financial hardship as a consequence of that detention.

       95.     Since their return to Jamaica, Mr. Weir, Mr. Patterson, and Mr. Williams have

returned to the sea to go fishing but, fearful that the Coast Guard will again capture and detain

them, they fish only in Jamaican territorial waters and never venture into international waters.

Mr. Williams only fishes on the reef and a few hundred meters from shore. The catch in

Jamaican territorial waters is small and consequently significantly less lucrative compared to the

catch in international waters, and the men cannot make a living this way. Mr. Ferguson has not


                                                22
          Case 1:19-cv-01708-KBJ Document 1 Filed 06/12/19 Page 23 of 37



ventured out to sea at all because he fears he may again be captured, detained, and mistreated by

the Coast Guard.

         96.   Mr. Weir suffers from intrusive thoughts and recollections about his detention by

the Coast Guard. Although he tries not to think about the trauma of that time, he cannot put the

horrific experience behind him. Since his return home, Mr. Weir has struggled to make ends

meet. His main source of income is from fishing, and he has only been able to return to the sea to

fish since March 2019 and has restricted his destinations to fishing within close proximity to the

Jamaican mainland, where the Jamaican Coast Guard is stationed thus substantially limiting the

amount of his catch and the money he can earn from its sale. Between this limitation on his

fishing income, the loss of a livestock business that he used to run together with his girlfriend

before his disappearance, and the forced breakup of his household with his girlfriend, Mr. Weir

has suffered substantial financial setbacks as a result of his unlawful detention by the U.S. Coast

Guard.

         97.   Mr. Ferguson suffers persistent disturbing flashbacks to his time on the Coast

Guard ships and in particular to the time he saw the Coast Guard destroy his boat. The Coast

Guard’s destruction of his boat and fishing gear and the loss of twenty-five fishing traps have

resulted in the loss of his livelihood and therefore a significant loss of income to support his

family. He now relies on the financial support of his extended family.

         98.   Mr. Patterson suffers from intrusive recollections and memories of his time spent

on the Coast Guard ships. He still feels the steely grip of the chain on his ankles, and at times he

cannot sleep thinking about how the Coast Guard abused him. Since his return to Jamaica, Mr.

Patterson has struggled financially with the loss of his car and livestock while he was detained,

and he has not yet found a regular spot on a fishing crew because most crews require travel into



                                                 23
          Case 1:19-cv-01708-KBJ Document 1 Filed 06/12/19 Page 24 of 37



international waters, which Mr. Patterson fears to do because of his fear that the Coast Guard

will again seize, detain and mistreat him, resulting in a significant loss of income from a reduced

catch.

         99.    Mr. Williams suffers intrusive recollections and memories of his inhumane and

incommunicado detention by the Coast Guard. Since returning home, Mr. Williams has struggled

to pull his life back together and to provide for his family. His only source of income is from

small quantities of fish he catches on reefs close to shore and sells in the local market. Mr.

Williams does not venture further offshore because he fears he will again be captured, detained

and mistreated by the Coast Guard.

 The Coast Guard’s Seizure of Plaintiffs, Destruction of their Property and its Inhumane
       Treatment and Incommunicado Detention of them is Coast Guard Policy

         100.   On information and belief, the Coast Guard’s seizure of Plaintiffs, destruction of

their property and its inhumane treatment and incommunicado detention of them was not

aberrational, but was carried out pursuant to Coast Guard policy. See e.g. Seth F. Wessler, The

Coast Guard’s ‘Floating Guantanamos', N.Y. Times Magazine (Nov. 20, 2017),

https://nyti.ms/2AWpsgV.

         101.   Specifically, that policy involves the Coast Guard’s interdiction of small vessels

in international waters; searches of those vessels and their crewmembers for drugs; the

destruction of those vessels; and the Coast Guard’s detention of their crew members on U.S.

Coast Guard ships under inhumane conditions and incommunicado for prolonged periods of time

beyond the time reasonably necessary to bring them before a court, regardless of whether any

drugs are found aboard.




                                                 24
         Case 1:19-cv-01708-KBJ Document 1 Filed 06/12/19 Page 25 of 37



       102.    On information and belief, the Coast Guard’s policies, practices, or procedures at

issue in this case remain in effect and many other foreign nationals have been, and continue to

be, subjected to them.

       103.    Absent a revocation and prohibition of the Coast Guard’s policies, practices, or

procedures, as well as implementation of alternative affirmative policies, practices, or procedures

ensuring compliance with the requirements of law, Plaintiffs and many other foreign nationals

remain at risk of unlawful seizure and destruction of their property and of inhumane treatment

and incommunicado detention by the Coast Guard.

       104.    Plaintiffs desire to return to their livelihood of fishing in international waters but

remain reasonably fearful that, because of Defendants’ policy and practice, if and when they do

the Coast Guard will again seize them, destroy their property, and subject them to inhumane and

incommunicado detention, even if they have done nothing wrong.



                                      CAUSES OF ACTION


                                      First Claim for Relief
                                       False Imprisonment

       105.    Defendant United States, acting through its agents the Coast Guard and/or Coast

Guard officers acting within the scope of their employment, intentionally and unlawfully

confined Plaintiffs on board four Coast Guard ships without their consent.

       106.    Even if it were initially privileged, Defendant United States’ confinement of

Plaintiffs was not privileged for the entire thirty-two days of their inhumane and incommunicado

detention on the four Coast Guard ships. If at all, Defendant United States’ confinement of

Plaintiffs was privileged only for a reasonable time before Defendant presented them before a



                                                 25
          Case 1:19-cv-01708-KBJ Document 1 Filed 06/12/19 Page 26 of 37



federal judicial officer. Thirty-two days far exceeds any reasonable time. Defendant could have

delivered Plaintiffs to federal custody or presented them before a U.S. magistrate on criminal

charges at multiple times, weeks before it did so, including when the Coast Guard ships on which

Defendant detained Plaintiffs were docked at the U.S. Naval Base at Guantanamo Bay; St.

Thomas, the U.S. Virgin Islands; and the Port of San Juan, Puerto Rico. In St. Thomas and

Puerto Rico, Defendants could have taken Plaintiffs directly to a local U.S. district court. And

Defendants could have transported Plaintiffs to Miami from any of these locations, where they

could have been presented before a magistrate.

         107.   Plaintiffs are entitled to compensatory damages for their false imprisonment.

         108.   Defendant United States’ conduct was deliberate, willful, intentional, wanton,

malicious, oppressive, and/or in conscious disregard for Plaintiffs’ rights under general maritime

law and should be punished by an award of punitive damages in an amount to be determined at

trial.

                                     Second Claim for Relief
                                           Negligence

         109.   Defendant United States owed Plaintiffs a duty of reasonable care while they were

in its custody from September 14, 2017 until October 16, 2017 aboard Coast Guard ships in

international waters.

         110.   That duty required Defendant, acting through its agents the Coast Guard and/or its

officers acting within the scope of their employment, to take reasonable measures to avoid

causing Plaintiffs physical and psychological injury while they were detained onboard Coast

Guard ships and to prevent Plaintiffs from suffering such injuries as could have been prevented

by exercising reasonable care.



                                                 26
         Case 1:19-cv-01708-KBJ Document 1 Filed 06/12/19 Page 27 of 37



       111.    Defendant failed to exercise reasonable care in detaining Plaintiffs on board four

Coast Guard ships by: (i) holding the men for longer than was necessary before presenting them

before a magistrate to be criminally charged; (ii) chaining Plaintiffs to the exposed decks of

those ships for more than a month in a manner that unnecessarily caused them significant

physical and mental pain and suffering; (iii) failing to provide Plaintiffs with adequate shelter

from the elements for more than a month, including during a hurricane; (iv) failing to provide

Plaintiffs with adequate sanitation and washing facilities for more than a month; (v) failing to

provide Plaintiffs with adequate food and water for more than three weeks; (vi) failing to provide

Plaintiffs with proper bedding for more than three weeks; and (vii) failing to provide Plaintiffs

with adequate medical treatment for injuries Plaintiffs sustained while onboard.

       112.    The prolonged detention and conditions to which Defendant United States

subjected Plaintiffs were not incidental to the Coast Guard’s purpose of transporting Plaintiffs to

the United States for prosecution.

       113.    Defendant United States negligently detained Plaintiffs far longer than was

reasonably necessary to transport them from the point of their apprehension in the Caribbean Sea

to the United States for criminal prosecution. Defendant could have arrested and charged

Plaintiffs when Defendant had them in its custody at multiple points, including at the U.S. Naval

base at Guantanamo Bay on or around September 18, 2017, at St. Thomas, the U.S. Virgin

Islands on or around September 22, 2017, and at the Port of San Juan, Puerto Rico, on or around

September 27, 2017.

       114.    Defendant acting through its agents the Coast Guard and/or its officers acting

within the scope of their employment directly created and perpetuated the conditions under

which Plaintiffs were detained. Defendant’s negligence proximately caused Plaintiffs’ physical



                                                 27
            Case 1:19-cv-01708-KBJ Document 1 Filed 06/12/19 Page 28 of 37



and psychological injuries, including skin, ear, nose, and throat infections, rashes, weight loss,

sleeplessness, nightmares, flashbacks, intrusive memories and recollections, and other physical

and psychological pain and suffering.

        115.    Plaintiffs are entitled to compensatory damages for these injuries.

                                      Third Claim for Relief
                                           Conversion

        116.    Defendant United States acting through its agents the Coast Guard and/or its

officers acting within the scope of their employment intentionally destroyed Plaintiff Ferguson’s

boat, the Jossette, and all of its contents, including its engines, its equipment, the crew’s fishing

gear, Plaintiff Ferguson’s fighting cock, Jah Roos, and the plastic bucket of clothes for his two-

year-old daughter, by setting it on fire, riddling it with bullets, and causing it to sink immediately

after the Coast Guard had detained Plaintiffs and conducted exhaustive searches of Plaintiffs and

the Jossette that found no marijuana or traces of marijuana on Plaintiffs or on the Jossette.

Defendant United States had no lawful justification for destroying Plaintiff Ferguson’s boat and

its contents.

        117.    Defendant’s actions were intentionally undertaken to cause the Jossette to sink,

which necessarily deprived Plaintiff Ferguson of the possession and use of the Jossette and its

contents.

        118.    Defendant’s conduct caused Plaintiff Ferguson to suffer property losses and all

four Plaintiffs to suffer tangible losses of their present and future livelihoods.

        119.    Plaintiffs are entitled to compensatory damages for these losses.




                                                  28
          Case 1:19-cv-01708-KBJ Document 1 Filed 06/12/19 Page 29 of 37



                                     Fourth Claim for Relief
                                            Battery

        120.   Defendant United States acting through its agents the Coast Guard and/or its

officers acting within the scope of their employment, caused harmful or offensive contact with

Plaintiffs by chaining Plaintiffs outdoors on the uncovered decks of Coast Guard ships for 32

days in a manner that unnecessarily caused them significant physical and mental pain and

suffering. Defendant United States intended to cause this harmful or offensive contact with

Plaintiffs.

        121.   Plaintiffs are entitled to compensatory damages for these batteries.

        122.   The conduct of Defendant United States was deliberate, willful, intentional,

wanton, malicious, oppressive, and/or in conscious disregard for Plaintiffs’ rights under general

maritime law and should be punished by an award of punitive damages in an amount to be

determined at trial.

                                      Fifth Claim for Relief
                                             Assault

        123.   Defendant United States acting through its agents the Coast Guard and/or its

officers acting within the scope of their employment intended to cause harmful or offensive

contact to Plaintiffs and caused them to be in imminent apprehension of such contact.

        124.   Defendant United States caused Plaintiffs to imminently apprehend such contact

by: (i) chaining Plaintiffs to the exposed decks of Coast Guard ships for more than a month in a

manner that unnecessarily caused them significant physical and mental pain and suffering; (ii)

failing to provide Plaintiffs with adequate shelter from the elements for more than a month; (iii)

failing to provide Plaintiffs with adequate sanitation and washing facilities for more than a

month; (iv) failing to provide Plaintiffs with adequate food and water for more than three weeks;


                                                29
         Case 1:19-cv-01708-KBJ Document 1 Filed 06/12/19 Page 30 of 37



(v) failing to provide Plaintiffs with proper bedding for more than three weeks; and (vi) failing to

provide Plaintiffs with adequate medical treatment for injuries Plaintiffs sustained while onboard

Coast Guard ships.

       125.    Plaintiffs are entitled to compensatory damages for these assaults.

       126.    The conduct of Defendant United States was deliberate, willful, intentional,

wanton, malicious, oppressive, and/or in conscious disregard for Plaintiffs’ rights under general

maritime law and should be punished by an award of punitive damages in an amount to be

determined at trial.

                                     Sixth Claim for Relief
                           Intentional Infliction of Emotional Distress

       127.    By subjecting Plaintiffs to inhumane conditions of confinement and prolonged

incommunicado detention for more than a month, Defendant United States acting through its

agents the Coast Guard and/or its officers acting within the scope of their employment intended

to, and did, inflict severe emotional distress upon Plaintiffs.

       128.    The conduct of Defendant United States, whether intentional, reckless, or both,

was extreme and outrageous, demonstrating complete disregard for and deliberate indifference to

Plaintiffs’ safety and well-being while Defendant held Plaintiffs onboard four Coast Guard ships

for more than a month.

       129.    In addition to the length and conditions of their confinement on the four Coast

Guard ships, Defendant’s repeated refusal to advise Plaintiffs of the lawful basis for, and

expected length of, their detention, or to allow them to contact their families or even to contact

Plaintiffs’ families on Plaintiffs’ behalf, foreseeably caused Plaintiffs extreme emotional distress.

For the duration of their captivity, Plaintiffs feared that the Coast Guard would kill them by

throwing them overboard or that they would die as a result of the egregious conditions of their

                                                  30
            Case 1:19-cv-01708-KBJ Document 1 Filed 06/12/19 Page 31 of 37



confinement. Plaintiffs also feared imminent death by drowning or serious bodily injury when

the Coast Guard refused them shelter inside the second Coast Guard ship during a hurricane.

This conduct caused Plaintiffs further extreme emotional distress. The emotional distress to

which the Coast Guard and its officers acting within the scope of their employment subjected

Plaintiffs resulted in debilitating physical and psychological injuries, including weight-loss,

sleeplessness, nightmares, flashbacks, intrusive memories and recollections, and suicidal

thoughts.

       130.     Plaintiffs are entitled to compensatory damages for this emotional distress.

       131.     The conduct of Defendant United States was deliberate, willful, intentional,

wanton, malicious, oppressive, and/or in conscious disregard for Plaintiffs’ rights under general

maritime law and should be punished by an award of punitive damages in an amount to be

determined at trial.

                                    Seventh Claim for Relief
                            Negligent Infliction of Emotional Distress

       132.     Defendant United States acting through its agents the Coast Guard and/or its

officers acting within the scope of their employment must act with reasonable care in

implementing government policies and owed Plaintiffs a duty of reasonable care during the time

Plaintiffs were in its custody.

       133.     Defendant failed to exercise reasonable care in detaining Plaintiffs by detaining

them longer than reasonably necessary to transport them from the Caribbean Sea to the United

States or its territories and under egregious, deliberately inhumane and punitive conditions.

       134.     Specifically, Defendant United States refused to allow Plaintiffs to contact their

families, or to contact Plaintiffs’ families on their behalf, which Plaintiffs knew would cause

their families to presume that they were dead. Defendant also subjected Plaintiffs to inhumane

                                                 31
          Case 1:19-cv-01708-KBJ Document 1 Filed 06/12/19 Page 32 of 37



conditions of confinement, including prolonged and painful chaining on the exposed decks of

Coast Guard ships; inadequate sanitation and washing facilities; inadequate food and water;

inadequate bedding; and inadequate medical treatment for physical and psychological injuries

sustained onboard. During their captivity, Plaintiffs feared that the Coast Guard would kill them

by throwing them overboard or that they would die as a result of the egregious conditions of their

confinement. Plaintiffs also feared imminent death by drowning or serious bodily injury when

the Coast Guard refused them shelter inside the second Coast Guard ship during a hurricane.

This conduct caused Plaintiffs further extreme emotional distress.

         135.     Defendant’s failure to exercise reasonable care proximately caused Plaintiffs to

suffer intense emotional distress while detained by the Coast Guard.

         136.     Plaintiffs continue to suffer from severe psychological and emotional distress.

         137.     Plaintiffs’ psychological and emotional distress has manifested in physical injury

including weight loss, sleeplessness, nightmares, flashbacks, intrusive memories and

recollections, and suicidal thoughts.

         138.     Plaintiffs are entitled to compensatory damages for this emotional distress.

                                    Eighth Claim for Relief
                Forced Disappearance in Violation of Customary International Law

         139.     Defendant United States acting through its agents the Coast Guard and/or its

officers acting within the scope of their employment, forcibly disappeared Plaintiffs by

apprehending and secretly detaining them onboard four Coast Guard ships for more than one

month.

         140.     During that time, Defendant did not notify Plaintiffs’ families of their detention,

and refused to allow Plaintiffs to let their families know of their detention.



                                                   32
           Case 1:19-cv-01708-KBJ Document 1 Filed 06/12/19 Page 33 of 37



          141.   The prohibition of forced disappearances is a norm of customary international law

that forms part of federal common law, and its violation gives rise to a maritime tort cause of

action.

          142.   Defendant’s conduct caused Plaintiffs to suffer physical, psychological, and

emotional damage.

          143.   Plaintiffs are entitled to compensatory damages for their forced disappearance.

          144.   Defendant’s conduct was deliberate, willful, intentional, wanton, malicious,

oppressive, and/or in conscious disregard for Plaintiffs’ rights and those of their families

guaranteed by international law and federal common law and should be punished by an award of

punitive damages in an amount to be determined at trial.

                               Ninth Claim for Relief
  Cruel, Inhuman or Degrading Treatment in Violation of Customary International Law

          145.   Defendant United States acting through its agents the Coast Guard and/or its

officers acting within the scope of their employment, subjected Plaintiffs to cruel, inhuman, and

degrading treatment when it detained them by chaining them to the exposed decks of four Coast

Guard ships for more than four weeks and when it deprived them of shelter from the elements,

adequate food and potable water, proper sanitation and washing facilities, bedding materials, and

medical treatment for physical, psychological and emotional injuries they sustained on board.

          146.   The prohibition of cruel, inhuman, or degrading treatment is a norm of customary

international law that forms part of federal common law and its violation gives rise to a maritime

tort cause of action.

          147.   Defendant’s conduct caused Plaintiffs to suffer physical, psychological, and

emotional damage.



                                                 33
         Case 1:19-cv-01708-KBJ Document 1 Filed 06/12/19 Page 34 of 37



       148.       Plaintiffs are entitled to compensatory damages for this cruel, inhuman, and

degrading treatment.

       149.       Defendant’s conduct was deliberate, willful, intentional, wanton, malicious,

oppressive, and/or in conscious disregard for Plaintiffs’ rights guaranteed by international law

and federal common law and should be punished by an award of punitive damages in an amount

to be determined at trial.

                                 Tenth Claim for Relief
        Prolonged Arbitrary Detention in Violation of Customary International Law

       150.       Defendant United States acting through its agents the Coast Guard and/or its

officers acting within the scope of their employment subjected Plaintiffs to prolonged arbitrary

detention when it secretly detained them for more than a month without charging or notifying

them of the charges against them. and when it held them for the duration of that time on its ships

in patently inhumane conditions, without access to family members, a lawyer, or a consular

representative.

       151.       The prohibition of prolonged arbitrary detention is a norm of customary

international law that forms part of federal common law and its violation gives rise to a maritime

tort cause of action.

       152.       Defendant’s conduct caused Plaintiffs to suffer physical, psychological, and

emotional damage.

       153.       Plaintiffs are entitled to compensatory damages for this prolonged arbitrary

detention.

       154.       Defendant’s conduct was deliberate, willful, intentional, wanton, malicious, and

oppressive, and/or in conscious disregard for Plaintiffs’ rights guaranteed by international and



                                                  34
         Case 1:19-cv-01708-KBJ Document 1 Filed 06/12/19 Page 35 of 37



the common law and should be punished by an award of punitive damages in an amount to be

determined at trial.

                               Eleventh Claim for Relief
 Declaratory and Injunctive Relief for Defendant United States’ and Defendant Schultz’s
                              Violations of Maritime Law

       155.    There is a real and actual controversy between Plaintiffs and Defendant United

States and Defendant Schultz as to whether Defendants have violated Plaintiffs’ legal rights

under maritime law as a result of the facts alleged above, including Defendants’ seizure of

Plaintiffs and destruction of their boat and other property and Defendants’ inhumane treatment

and incommunicado detention of Plaintiffs.

       156.    Plaintiffs reasonably fear that they are at risk of, and will again be subjected to,

Defendant United States’ and Defendant Schultz’s unlawful actions, and they seek (1) a judicial

declaration that Defendants’ conduct deprived them of their rights under maritime law, and (2)

injunctive relief (a) preventing Defendants from using such unlawful practices in the future, and

(b) requiring Defendants to implement an alternative policy, practice, or procedure, consistent

with the requirements of maritime law, for the Coast Guard’s at-sea seizure of persons suspected

of wrong-doing, destruction of their property, and the detention and treatment of the persons it

seizes and holds on Coast Guard ships.

       157.    Absent declaratory and injunctive relief, Plaintiffs will suffer irreparable injury.

They have no adequate remedy at law.

       158.    The Court should grant declaratory and injunctive relief and any further necessary

and proper relief as set forth below, pursuant to 28 U.S.C. §§ 2201, 2202, Ex parte Young, 209

U.S. 123 (1908), and the SIAA.




                                                 35
            Case 1:19-cv-01708-KBJ Document 1 Filed 06/12/19 Page 36 of 37



                                     PRAYER FOR RELIEF


WHEREFORE, PLAINTIFFS RESPECTFULLY REQUEST THAT THE COURT:

       a.       Award compensatory and punitive damages for violations of maritime law in an

amount that is fair, just, and reasonable;

       b.       Declare that the acts alleged herein are unlawful and violate maritime law;

       c.       Declare that the Coast Guard policy, practice, or procedures alleged herein is

unlawful and violates maritime law;

       d.       Enjoin the Coast Guard’s future use of the unlawful policy, practice, and

procedures alleged herein;

       e.       Order the Coast Guard to implement alternative policies, practices, or procedures

that are consistent with the requirements of maritime law;

       f.       Award Plaintiffs their reasonable attorney’s fees and costs; and

       g.       Grant such other appropriate relief as may be just and proper.



                                       Respectfully submitted,

                                        /s/ Jonathan Hafetz
                                       Jonathan Hafetz (D.C. Bar No. NY0251)
                                       Dror Ladin (D.C. Bar No. NY0277)
                                       Steven M. Watt*
                                       American Civil Liberties Union
                                       Foundation
                                       125 Broad Street, 18th Floor
                                       New York, NY, 10004
                                       (212) 519-7870
                                       swatt@aclu.org

                                       Joshua S. Sohn*
                                       Patrick N. Petrocelli*
                                       Sarah M. Roe*
                                       Stroock & Stroock & Lavan LLP


                                                36
Case 1:19-cv-01708-KBJ Document 1 Filed 06/12/19 Page 37 of 37



                      180 Maiden Lane
                      New York, NY 10038
                      (212) 806-6006
                      jsohn@stroock.com

                      Cecillia D. Wang**
                      American Civil Liberties Union
                      Foundation
                      39 Drumm Street
                      San Francisco, CA 94111
                      (415) 343-0775
                      cwang@aclu.org

                      Arthur B. Spitzer (D.C. Bar No. 235960)
                      American Civil Liberties Union
                      of the District of Columbia
                      915 15th Street, NW – 2nd floor
                      Washington, DC 20005
                      (202) 601-4266
                      aspitzer@acludc.org

                      *Pro hac vice pending
                      ** Admission pending




                               37
